UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 1/16/20
FRANCISCO BAUTISTA,
             Plaintiff,                             19-CV-916 (AJN) (BCM)
        -against-                                   ORDER
VENTURE 2275 LLC, et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

        After numerous extensions, fact discovery in this action concluded on November 29,

2019 (Dkt. No. 38), with one exception: by Order dated December 11, 2019 (Dkt. No. 55), the

Hon. Alison J. Nathan, United States District Judge, authorized plaintiff to depose defendants'

accountant for 30 minutes at defendants' expense (primarily in order to question him or her about

defendants' amended tax returns served on plaintiff's counsel on December 1, 2019). (Id.) In

addition, Judge Nathan directed plaintiff to serve written questions on defendants' accountant and

directed the accountant to provide answers to those questions "in advance of the January 15,

2020 settlement conference before Judge Moses" (id.), unless defendants withdrew their reliance

on the amended tax returns. The deadline for summary judgment motions is March 31, 2020.

(Id.)

        The settlement conference did not take place on January 15, 2020. Plaintiff's counsel filed

a letter-motion on January 14, 2020 (Dkt. No. 60), stating that plaintiff was unable to attend the

conference because he was in the Dominican Republic, "due to a medical emergency regarding

his brother who was hospitalized." By Order dated January 14, 2020 (Dkt. No. 61), I adjourned

the settlement conference sine die, and instead scheduled a telephonic settlement conference on

January 15, with counsel only, to "determine whether and when to reschedule the settlement

conference." (Id.)
       During the telephonic settlement conference, plaintiff's counsel revealed that, despite the

passage of 35 days since Judge Nathan's December 11 Order, he had not served (or even drafted)

his written questions for defendants' accountant. He attributed this failure to having recently

concluded a vacation in the Caucuses Mountains of Georgia, during which he had a poor internet

connection. 1

       For the reasons discussed during the telephonic conference, it is hereby ORDERED that:

       1.       Remaining Discovery

                a.    Plaintiff shall serve his written questions on defendants' accountant, as
                      authorized by Judge Nathan, no later than January 16, 2020.

                b.    Defendants' accountant shall provide written answers no later than
                      February 6, 2020.

                c.    Plaintiff shall depose defendants' accountant for 30 minutes at defendants'
                      expense, as authorized by Judge Nathan, no later than February 20, 2020.

       2.       Rescheduled Settlement Conference

                a.    Judge Moses will hold a settlement conference on March 2, 2020, at 2:15
                      p.m., in Courtroom 20A, 500 Pearl Street, New York, NY 10007.

                b.    All other provisions of the Court's November 14, 2019 Order Scheduling
                      Settlement Conference (Nov. 14 Scheduling Order) (Dkt. No. 49) remain
                      in effect. In particular, the Court requires that the parties conduct at least
                      one good-faith settlement discussion, in person or by telephone, and that
                      each party convey to each opposing party at least one good-faith
                      settlement demand or offer, in advance of the deadline, set forth below, for
                      submitting confidential settlement letters. Past settlement negotiations
                      may not be relied upon to satisfy this requirement.

                c.    No later than one week before the conference (i.e., February 24, 2020),
                      each party shall (i) submit an updated confidential settlement letter to
                      chambers by email, in compliance with paragraph 3 of the Nov. 14
                      Scheduling Order, and (ii) submit to chambers by email and serve on all
                      opposing parties updated Acknowledgment Form(s), in compliance with
                      paragraph 4 of the Nov. 14 Scheduling Order.



1
  This trip did not prohibit plaintiff's counsel from submitting his pre-settlement conference
submissions, albeit one day late, on January 9, 2020, while "currently on vacation."

                                                2
Dated: New York, New York
       January 16, 2020     SO ORDERED.



                            ________________________________
                            BARBARA MOSES
                            United States Magistrate Judge




                              3
